Citation Nr: 0424406	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent disability evaluation, effective from March 10, 2000.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In this case, the veteran was afforded VA examinations in 
December 2000 and June 2001 in connection with his claim for 
service connection for PTSD.  Following the grant of service 
connection by the RO in an August 2001 rating decision, the 
veteran expressed his disagreement with the 30 percent 
disability evaluation assigned his service-connected PTSD.  
Additionally, VA outpatient treatment records subsequent to 
these examinations indicate treatment for PTSD.  Moreover, 
the veteran's representative submitted a written brief on 
behalf of the veteran in August 2004 contending that another 
VA examination was warranted, as there was no current VA 
medical evidence to evaluate the severity of the veteran's 
disability.  The representative asserted that the veteran's 
service-connected PTSD had worsened.  However, the veteran 
has not been afforded a VA examination in connection with his 
claim for a higher initial evaluation for PTSD.  When a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, a VA examination is necessary for the 
purpose of determining the current severity and 
manifestations of the veteran's service-connected PTSD.

In addition, it appears that there may be other treatment 
records not associated with the claims file.  In this regard, 
VA outpatient records dated in April 2000 indicated that the 
veteran had been receiving individual therapy in Harvey, 
Michigan.  VA outpatient records dated in November and 
December 1999 also show that the veteran had expressed 
interest in attending PTSD group meetings, and the June 2001 
VA examiner noted that veteran had become a member of a 
support group for World War II veterans.  However, none of 
these treatment records are associated with the claims file.  
Additionally, the Board observes that the evidence of record 
does not include any treatment records dated after June 2002.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
the veteran's service-connected PTSD.

Accordingly, the case is remanded for the following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers, private and VA, who have 
provided treatment for his 
service-connected PTSD.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for information 
regarding the veteran's individual 
therapy sessions in Harvey, Michigan, 
as well as his group meetings.

2.  The veteran must be provided a VA 
psychiatric examination for purposes of 
identifying all post-traumatic stress 
disorder-related impairment and the 
severity of that impairment.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to post-traumatic 
stress disorder:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory 
loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



